Citation Nr: 0316166	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the grant of service connection for post-operative spinal 
stenosis of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954, including combat service in the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
VA Regional Office (RO) in Houston, Texas, that granted 
service connection for post-operative spinal stenosis at L4-5 
and assigned at 60 percent disabling, effective August 27, 
1997.  In his timely appeal of this determination to the 
Board, the veteran challenges the effective date assigned by 
the RO for entitlement to service connection, which included 
his allegation that of clear and unmistakable error in a June 
10, 1994, rating decision.  

This case was initially before the Board in July 1999, it was 
remanded to afford the veteran a Board hearing, which was 
conducted via videoconference in May 2000 before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board).

When this matter was again before the Board in September 
2000, the Board granted an earlier effective date of August 
1, 1997, but no earlier, for the veteran's post-operative 
spinal stenosis of L4-5.  In doing so, the Board determined 
that the veteran had not presented a valid claim alleging 
clear and unmistakable error in a June 10, 1994, RO rating 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 decision, the Court affirmed the Board's 
September 2000 determination insofar as it affirmed the 
Board's holding that the veteran had not presented a valid 
claim alleging clear and unmistakable error in a June 10, 
1994, RO rating decision.  The Court, however, vacated and 
denied the Board's decision as to the earlier effective date 
claim in light of the November 9, 2000, enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In light of the foregoing, 
the Board has recharacterized the issue on the title page to 
reflect that actions taken by the Board and by the Court.


REMAND

In May 2003, the veteran submitted additional evidence and 
argument directly to the Board, accompanied by a waiver of RO 
adjudication.  In support of his claim, the veteran 
maintained, among other things, that prior to August 1997, he 
had not received notice from VA that his original claim, 
which he filed in May 1954 and was denied in an August 1955 
rating action, had been adjudicated.  The veteran is thus now 
calling into question the finality of the August 1955 rating 
action, and to date, VA has not considered this claim.  

The Board notes that the veteran's contention that his claim 
was essentially open since he filed his original claim due to 
this alleged procedural defect impacts on the current earlier 
effective date claim.  Under these circumstances, and in 
light of the veteran's contentions, the Board finds that the 
veteran's argument that he did not receive notification of 
the August 1955 RO determination is inextricably intertwined 
with the earlier effective date claim; as the issues must be 
considered together, and a decision on the earlier effective 
date claim would now be premature.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The RO should also consider 
this claim in the first instance to avoid any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Thereafter, in July 2003, the veteran submitted, directly to 
the Board, additional evidence in support of this claim that 
was not accompanied by a waiver of RO consideration.  Because 
the evidence was not previously of record and bears directly 
on the issue certified for appeal, since it was not 
accompanied by a waiver of RO consideration, it must 
initially be considered by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The veteran alternatively maintains that the effective date 
should be in October 1951, when he sustained the back 
disability due to trauma sustained in a parachute landing.  
On remand, the RO must also address this contention.

As noted above, in the September 2000 decision, the Board's 
granted, in part, the veteran's claim by assigning an earlier 
effective date of August 1, 1997, but no earlier, for service 
connection for post-operative spinal stenosis of L4-5.  The 
VCAA, however, was enacted in November 2000, and thus, to 
date, neither the Board nor the RO has considered the impact 
of the VCAA on this claim.  As the Court held in its December 
2000 decision, the VCAA is a liberalizing law that might be 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In this regard, the Board 
notes that the Act and its implementing regulations (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

In light of the foregoing, the Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions.  This must specifically include a 
discussion of the law regarding the presumption of soundness 
and its application to this case.  In this regard, the Board 
observes that the record includes an August 10, 1955, RO 
letter to the veteran that advised him that service 
connection was denied for "any orthopedic pathology of the 
back" because "[n]o pathology was found when he was 
examined on June 1, 1955."  Further, the Board notes that 
the veteran's representative, Veterans of Foreign Wars, was 
copied on the August 1955 letter.

Finally, in light of the Court's December 2002 decision, the 
Board will not address the veteran's arguments relating to 
the finality of the June 10, 1994, rating action.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
This must specifically include a 
discussion of the law regarding the 
presumption of soundness and its 
application to this case, including a 
citation to the August 10, 1955, notice 
letter.  Among other things, the letter 
should also explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
earlier effective date claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim seeking an effective date 
earlier than August 1, 1997, for service 
connection for post-operative spinal 
stenosis of L4-5.  In doing so, the RO 
must specifically consider the veteran's 
challenge to the finality of its August 
1955 rating decision.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


